 



EXHIBIT 10.2
FORM OF CONVERTIBLE NOTE
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS
OF THIS NOTE, INCLUDING SECTIONS 3(c)(iv) AND 17(a) HEREOF. THE PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF
PURSUANT TO SECTION 3(c)(iv) OF THIS NOTE.
NGAS Resources, Inc.
Convertible Note

          Issuance Date: December 14, 2005   Principal: U.S. $[___]

          FOR VALUE RECEIVED, NGAS Resources, Inc., a British Columbia
corporation, (the “Company”), hereby promises to pay to [KINGS ROAD INVESTMENTS
LTD.] [OTHER BUYERS] or registered assigns (“Holder”) the amount set out above
as the Principal (as reduced pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, the “Principal”) when due, whether upon the
Maturity Date, (each, as defined herein), acceleration, redemption or otherwise
(in each case in accordance with the terms hereof) and to pay interest
(“Interest”) on any outstanding Principal at the rate of 6.0% per annum (the
“Interest Rate”), from the date set out above as the Issuance Date (the
“Issuance Date”) until the same becomes due and payable, whether upon an
Interest Date (as defined below), the Maturity Date, acceleration, conversion,
redemption or otherwise (in each case, in accordance with the terms hereof).
This Convertible Note (including all Convertible Notes issued in exchange,
transfer or replacement hereof, this “Note”) is one of an issue of Convertible
Notes issued pursuant to the Securities Purchase Agreement (as defined below) on
the Closing Date (collectively, the “Notes” and such other Convertible Notes,
the “Other Notes”). Certain capitalized terms used herein are defined in
Section 29.
     1. MATURITY.
          (a) On the Maturity Date, the Holder shall surrender the Note to the
Company and the Company shall pay to the Holder, (i) an amount in Common Shares,
or, at the option of the Company, in cash, representing all outstanding
Principal and (ii) an amount in cash equal to the accrued and unpaid Interest
thereon; provided that Principal shall be payable in Common Shares on the
Maturity Date if, and only if, there has been no Equity Conditions Failure
during the applicable period. On or prior to the tenth (10th) Trading Day prior
to the Maturity Date (the “Maturity Election Notice Due Date”), the Company
shall deliver a written notice to the Holder (x) specifying whether the
Principal shall not be paid on the Maturity Date in Common Shares but rather in
cash and (y) certifying that there has been no Equity Conditions Failure.
Principal to be paid on the Maturity Date in Common Shares shall be paid in a
number of fully paid and non-assessable (rounded to the nearest whole share in
accordance with Section 3(a)) Common Shares. If the Company shall pay the
Principal on the Maturity Date in Common Shares, then on the Maturity Date (i)
(A) provided that the Company’s transfer agent (the “Transfer Agent”) is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program,

 



--------------------------------------------------------------------------------



 



the Company shall, or shall cause the Transfer Agent to, credit a number of
Common Shares equal to the quotient of the outstanding Principal due on such
date and the Maturity Conversion Price (the “Maturity Conversion Shares”) to
which the Holder shall be entitled to the Holder’s or its designee’s balance
account with DTC through its Deposit Withdrawal Agent Commission system, or
(B) if the foregoing shall not apply, the Company shall issue and deliver, to
the address set forth in the register maintained by the Company for such purpose
pursuant to the Securities Purchase Agreement or to such address as specified by
the Holder in writing to the Company at least three (3) Trading Days prior to
the Maturity Date, a certificate, registered in the name of the Holder or its
designee, for the number of Maturity Conversion Shares to which the Holder shall
be entitled and (ii) the Company shall pay to the Holder, in cash by wire
transfer of immediately available funds, the amount of any accrued and unpaid
interest on such Principal. If the Principal shall be paid in cash, then the
Company shall make such payment on the Maturity Date, together with the amount
of any accrued and unpaid interest on such Principal, by wire transfer of
immediately available funds to an account designated in writing by the Holder.
               (b) Notwithstanding anything to the contrary herein, the Company
shall not be entitled to pay any portion of the Principal on the Maturity Date
in Common Shares under this Section 1 in excess of the Holder’s Pro Rata Amount
of the applicable Volume Limitation; provided, however, if the Company is
prohibited from paying any portion of the Principal in Common Shares (the
“Maturity Deficiency Shares”) due to the Volume Limitation, the Maturity Date
with respect to the delivery of those Maturity Deficiency Shares shall be
automatically extended in 30-day increments until such date when the Company
shall have delivered to the Holder, following application of the applicable
Volume Limitation, all of the Maturity Deficiency Shares; provided, further,
however, that in the event that the Holder has not received all of the Maturity
Deficiency Shares after three (3) such 30-day extensions, the Holder may, at its
option, require the Company to deliver cash to the Holder for the Principal
amount (including any unpaid interest thereon) of this Note represented by the
undelivered Maturity Deficiency Shares.
          2. INTEREST; INTEREST RATE. Interest on this Note shall commence
accruing on the Issuance Date and shall be computed on the basis of a 360-day
year comprised of twelve 30-day months and shall be payable in arrears for each
Calendar Quarter on the first day of the succeeding Calendar Quarter during the
period beginning on the Issuance Date and ending on, and including, the Maturity
Date (each, an “Interest Date”) with the first Interest Date being April 1, 2006
(each, an “Interest Date”). Interest shall be payable on each Interest Date in
cash. Prior to the payment of Interest on an Interest Date, Interest on this
Note shall accrue at the Interest Rate and be payable in cash upon any
conversion in accordance with Section 3(b)(i). Upon the occurrence and during
the continuance of an Event of Default, the Interest Rate shall be increased to
twelve percent (12.0%) per annum (the “Default Rate”). In the event that such
Event of Default is subsequently cured, the adjustment referred to in the
preceding sentence shall cease to be effective as of the date of such cure;
provided that the Interest as calculated at such increased rate during the
continuance of such Event of Default shall continue to apply to the extent
relating to the days after the occurrence of such Event of Default through and
including the date of cure of such Event of Default. Interest on overdue
interest shall accrue at the same rate compounded quarterly.
          3. CONVERSION OF NOTES. This Note shall be convertible into common
shares of the Company, without par value (the “Common Shares”), on the terms and
conditions set forth in this Section 3.
          (a) Conversion Right. Subject to the provisions of Section 3(d), at
any time or times on or after the Issuance Date, the Holder shall be entitled to
convert any portion of the outstanding and unpaid Conversion Amount (as defined
below) into fully paid and nonassessable Common Shares in accordance with
Section 3(c), at the Conversion Rate (as defined below). The Company shall not
issue any fraction of a Common Share upon any conversion. If the issuance would
result in the issuance of a fraction of a Common Share, the Company shall round
such fraction of a Common Share up to the nearest whole share.
          (b) Conversion Rate. The number of Common Shares issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (such number
of shares, the “Conversion Rate”).
                    (i) “Conversion Amount” means the portion of the Principal
to be converted, redeemed or otherwise with respect to which this determination
is being made.

2



--------------------------------------------------------------------------------



 



                    (ii) “Conversion Price” means, as of any Conversion Date (as
defined below) or other date of determination a price equal to $14.34, subject
to adjustment as provided herein.
               (c) Mechanics of Conversion.
                    (i) Optional Conversion. To convert any Conversion Amount
into Common Shares on any date (a “Conversion Date”), the Holder shall
(A) transmit by facsimile (or otherwise deliver), for receipt on or prior to
11:59 p.m., New York Time, on such date, a copy of an executed notice of
conversion in the form attached hereto as Exhibit I (the “Conversion Notice”) to
the Company and (B) if required by Section 3(c)(iv), surrender this Note to a
common carrier for delivery to the Company as soon as practicable on or
following such date (or an indemnification undertaking with respect to this Note
in the case of its loss, theft or destruction). On or before the first (1st)
Trading Day following the date of receipt of a Conversion Notice, the Company
shall transmit by facsimile a confirmation of receipt of such Conversion Notice
to the Holder and the Transfer Agent. On or before the third (3rd) Trading Day
following the date of receipt of a Conversion Notice (the “Share Delivery
Date”), the Company shall (1) (x) provided that the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer Program, credit such
aggregate number of Common Shares to which the Holder shall be entitled to the
Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system or (y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of Common
Shares to which the Holder shall be entitled, (2) pay to the Holder in cash an
amount equal to the accrued and unpaid Interest on the Conversion Amount up to
and including the Conversion Date and (3) for any conversions prior to the
second (2nd) anniversary of the Issuance Date, pay any applicable Make-Whole
Amount in accordance with Section 3(c)(ii). If this Note is physically
surrendered for conversion as required by Section 3(c)(iv) and the outstanding
Principal of this Note is greater than the Principal portion of the Conversion
Amount being converted, then the Company shall as soon as practicable and in no
event later than five (5) Trading Days after receipt of this Note and at its own
expense, issue and deliver to the holder a new Note (in accordance with
Section 17(d)) representing the outstanding Principal not converted. The Person
or Persons entitled to receive the Common Shares issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such Common Shares on the Conversion Date.
                    (ii) Make-Whole Amount.
                    (1) If prior to the second (2nd) anniversary of the Issuance
Date, the Holder converts all or any portion of this Note pursuant to
Section 3(c)(i), then upon such conversion, the Holder shall receive the
Make-Whole Amount; provided, however, that in the event that the Closing Sale
Price of the Common Shares exceeds 160% of the Conversion Price then in effect
for each of twenty (20) Trading Days out of the thirty (30) consecutive Trading
Day period ended on the Trading Day immediately prior to the Conversion Date,
then the Holder shall not be entitled to receive the Make-Whole Amount. The
Company shall pay the Make-Whole Amount in Common Shares or, at the Company’s
option, in cash. Following receipt of any Conversion Notice during the period
when a Holder is entitled to receive a Make-Whole Amount hereunder, the Company
shall, in its confirmation of receipt of such Conversion Notice as required by
Section 3(c)(i) (the “Conversion Notice Confirmation”), (x) specify whether the
Make-Whole Amount shall not be paid in Common Shares but rather in cash and
(y) certify that there has been no Equity Conditions Failure. Any Make-Whole
Amount to be paid upon a conversion in Common Shares shall be paid in a number
of fully paid and nonassessable Common Shares equal to the quotient of (A) the
Make-Whole Amount and (B) the Make-Whole Conversion Price. If the Make-Whole
Amount shall be paid in Common Shares on the Share Delivery Date, the Company
shall (I) provided the Transfer Agent is participating in the DTC Fast Automated
Securities Transfer Program, credit such aggregate number of Common Shares to
which the Holder shall be entitled to the Holder or its designee’s balance
account with DTC through its Deposit Withdrawal Agent Commission system, or
(II) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver to the address as specified in
the Conversion Notice or in the register maintained by the Company for such
purpose pursuant to the Securities Purchase Agreement, a certificate, registered
in the name of the Holder or its designee, for the number of Common Shares to
which the Holder shall be entitled. If the Make-Whole Amount shall be paid in
cash, then the Company shall make such payment on the Share Delivery Date by
wire transfer of immediately available funds to an account designated in writing
by the Holder. Notwithstanding the foregoing the Company shall not be entitled
to pay the Make-Whole Amount in Common Share and shall be required to pay such
Make-Whole Amount in cash on the applicable Share

3



--------------------------------------------------------------------------------



 



Delivery Date, if, unless consented to in writing by the Holder, during the
period commencing on the applicable Conversion Date through the applicable Share
Delivery Date, the Equity Conditions have not been satisfied.
                    (2) Notwithstanding anything to the contrary herein, the
Company shall not be entitled to pay any portion of the Make-Whole Amount in
Common Shares under this Section 2(c)(ii) in excess of the Holder’s Pro Rata
Amount of the applicable Volume Limitation; provided, however, if the Company is
prohibited from paying any portion of the Make-Whole Amount in Common Shares
(the “Make-Whole Deficiency Shares”) due to the Volume Limitation, the Share
Delivery Date with respect to delivery of those Make-Whole Deficiency Shares
shall be automatically extended in 30-day increments until such date when the
Company shall have delivered to the Holder, following application of the
applicable Volume Limitation, all of the Make-Whole Deficiency Shares; provided,
further, however, that in the event that the Holder has not received all of the
Make-Whole Deficiency Shares after three (3) such 30-day extensions, the Holder
may, at its option, require the Company to deliver cash to the Holder for the
Principal amount (including any unpaid interest thereon) of this Note
represented by the undelivered Make-Whole Deficiency Shares.
                    (iii) Failure to Timely Convert. If the Company shall fail
to issue a certificate to the Holder or credit the Holder’s balance account with
DTC for the number of Common Shares to which the Holder is entitled upon
conversion of any Conversion Amount on or prior to the date which is three
(3) Trading Days after the Conversion Date (a “Conversion Failure”), then
(A) the Company shall pay damages to the Holder for each day of such Conversion
Failure in an amount equal to 1.5% of the product of (I) the sum of the number
of Common Shares not issued to the Holder on or prior to the Share Delivery Date
and to which the Holder is entitled, and (II) the Closing Sale Price of the
Common Shares on the Share Delivery Date and (B) the Holder, upon written notice
to the Company, may void its Conversion Notice with respect to, and retain or
have returned, as the case may be, any portion of this Note that has not been
converted pursuant to such Conversion Notice; provided that the voiding of a
Conversion Notice shall not affect the Company’s obligations to make any
payments which have accrued prior to the date of such notice pursuant to this
Section 3(c)(iii) or otherwise. In addition to the foregoing, if within three
(3) Trading Days after the Company’s receipt of the facsimile copy of a
Conversion Notice, the Company shall fail to issue and deliver a certificate to
the Holder or credit the Holder’s balance account with DTC for the number of
Common Shares to which the Holder is entitled upon such holder’s conversion of
any Conversion Amount, and if on or after such Trading Day the Holder purchases
(in an open market transaction or otherwise) Common Shares to deliver in
satisfaction of a sale by the Holder of Common Shares issuable upon such
conversion that the Holder anticipated receiving from the Company (a “Buy-In”),
then the Company shall, within three (3) Trading Days after the Holder’s request
and in the Holder’s discretion, either (i) pay cash to the Holder in an amount
equal to the Holder’s total purchase price (including brokerage commissions and
other out-of-pocket expenses, if any) for the Common Shares so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such Common Shares) shall terminate, or (ii) promptly
honor its obligation to deliver to the Holder a certificate or certificates
representing such Common Shares and pay cash to the Holder in an amount equal to
the excess (if any) of the Buy-In Price over the product of (A) such number of
Common Shares times (B) the Closing Bid Price on the Conversion Date.
                    (iv) Book-Entry. Notwithstanding anything to the contrary
set forth herein, upon conversion of any portion of this Note in accordance with
the terms hereof, the Holder shall not be required to physically surrender this
Note to the Company unless (A) the full Conversion Amount represented by this
Note is being converted or (B) the Holder has provided the Company with prior
written notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender. The Holder and the Company
shall maintain records showing the Principal converted and the dates of such
conversions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion.
                    (v) Pro Rata Conversion; Disputes. In the event that the
Company receives a Conversion Notice from more than one holder of Notes for the
same Conversion Date and the Company can convert some, but not all, of such
portions of the Notes submitted for conversion, the Company, subject to
Section 3(d), shall convert from each holder of Notes electing to have Notes
converted on such date a pro rata amount of such holder’s portion of its Notes
submitted for conversion based on the principal amount of Notes submitted for
conversion on such date by such holder relative to the aggregate principal
amount of all Notes submitted for conversion on such date. In the event of a
dispute as to the number of Common Shares issuable to the Holder in

4



--------------------------------------------------------------------------------



 



connection with a conversion of this Note, the Company shall issue to the Holder
the number of Common Shares not in dispute and resolve such dispute in
accordance with Section 22.
               (d) Limitations on Conversions.
                    (i) Beneficial Ownership. The Company shall not effect any
conversion of this Note, and the Holder of this Note shall not have the right to
convert any portion of this Note pursuant to Section 3(a), to the extent that
after giving effect to such conversion, the Holder (together with the Holder’s
affiliates) would beneficially own in excess of 9.99% (the “Maximum Percentage”)
of the number of Common Shares outstanding immediately after giving effect to
such conversion. For purposes of the foregoing sentence, the number of Common
Shares beneficially owned by the Holder and its affiliates shall include the
number of Common Shares issuable upon conversion of this Note with respect to
which the determination of such sentence is being made, but shall exclude the
number of Common Shares which would be issuable upon (A) conversion of the
remaining, nonconverted portion of this Note beneficially owned by the Holder or
any of its affiliates and (B) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any Other Notes or warrants) subject to a limitation on conversion
or exercise analogous to the limitation contained herein beneficially owned by
the Holder or any of its affiliates. Except as set forth in the preceding
sentence, for purposes of this Section 3(d)(i), beneficial ownership shall be
calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended. For purposes of this Section 3(d)(i), in determining the
number of outstanding Common Shares, the Holder may rely on the number of
outstanding Common Shares as reflected in (x) the Company’s most recent Form
10-KSB,Form 10-K, Form 10-QSB, Form 10-Q or Form 8-K, as the case may be (y) a
more recent public announcement by the Company or (z) any other notice by the
Company or the Transfer Agent setting forth the number of Common Shares
outstanding. For any reason at any time, upon the written or oral request of the
Holder, the Company shall within one (1) Trading Day confirm orally and in
writing to the Holder the number of Common Shares then outstanding. In any case,
the number of outstanding Common Shares shall be determined after giving effect
to the conversion or exercise of securities of the Company, including this Note,
by the Holder or its affiliates since the date as of which such number of
outstanding Common Shares was reported. By written notice to the Company, the
Holder may from time to time increase or decrease the Maximum Percentage to any
other percentage not in excess of 9.99% specified in such notice; provided that
(i) any such increase will not be effective until the sixty-first (61st) day
after such notice is delivered to the Company, and (ii) any such increase or
decrease will apply only to the Holder and not to any other holder of Notes.
                    (ii) Principal Market Regulation. The Company shall not be
obligated to issue any Common Shares upon conversion of this Note and the Holder
of this Note shall not have the right to receive upon conversion of this Note
any Common Shares if the issuance of such Common Shares would exceed the
aggregate number of Common Shares which the Company may issue upon conversion or
exercise, as applicable, of the Notes and Warrants or otherwise under the Notes
without breaching the Company’s obligations under the rules or regulations of
the Principal Market (the “Exchange Cap”), except that such limitation shall not
apply in the event that the Company (A) obtains the approval of its shareholders
as required by the applicable rules of the Principal Market for issuances of
Common Shares in excess of such amount or (B) obtains a written opinion from
outside counsel to the Company that such approval is not required, which opinion
shall be reasonably satisfactory to the Required Holders. Until such approval or
written opinion is obtained, no purchaser of the Notes pursuant to the
Securities Purchase Agreement (the “Purchasers”) shall be issued in the
aggregate, upon conversion or exercise, as applicable, of Notes or Warrants,
Common Shares in an amount greater than the product of the Exchange Cap
multiplied by a fraction, the numerator of which is the principal amount of
Notes issued to each Purchaser pursuant to the Securities Purchase Agreement on
the Closing Date and the denominator of which is the aggregate principal amount
of all Notes issued to the Purchasers pursuant to the Securities Purchase
Agreement on the Closing Date (with respect to each Purchaser, the “Exchange Cap
Allocation”). In the event that any Purchaser shall sell or otherwise transfer
any of such Purchaser’s Notes, the transferee shall be allocated a pro rata
portion of such Purchaser’s Exchange Cap Allocation, and the restrictions of the
prior sentence shall apply to such transferee with respect to the portion of the
Exchange Cap Allocation allocated to such transferee. In the event that any
holder of Notes shall convert all of such holder’s Notes into a number of Common
Shares which, in the aggregate, is less than such holder’s Exchange Cap
Allocation, then the difference between such holder’s Exchange Cap Allocation
and the number of Common Shares actually issued to such holder shall be
allocated to the respective Exchange Cap Allocations of the remaining holders of
Notes on a pro rata basis in proportion to the aggregate principal amount of the
Notes then held by each such holder.

5



--------------------------------------------------------------------------------



 



          4. RIGHTS UPON EVENT OF DEFAULT.
               (a) Event of Default. Each of the following events shall
constitute an “Event of Default”:
                    (i) the failure of the applicable Registration Statement
required to be filed pursuant to the Registration Rights Agreement to be
declared effective by the SEC on or prior to the date that is sixty (60) days
after the applicable Effectiveness Deadline (as defined in the Registration
Rights Agreement), or, while the applicable Registration Statement is required
to be maintained effective pursuant to the terms of the Registration Rights
Agreement, the effectiveness of the applicable Registration Statement lapses for
any reason (including, without limitation, the issuance of a stop order) or is
unavailable to any holder of the Notes for sale of all of such holder’s
Registrable Securities (as defined in the Registration Rights Agreement) in
accordance with the terms of the Registration Rights Agreement, and such lapse
or unavailability continues for a period of ten (10) consecutive days or for
more than an aggregate of thirty (30) days in any 365-day period (other than
days during an Allowable Grace Period (as defined in the Registration Rights
Agreement));
                    (ii) the suspension from trading or failure of the Common
Shares to be listed on an Eligible Market for a period of five (5) consecutive
Trading Days or for more than an aggregate of ten (10) Trading Days in any
365-day period;
                    (iii) the Company’s (A) failure to cure a Conversion Failure
by delivery of the required number of Common Shares within ten (10) Trading Days
after the applicable Conversion Date or (B) notice, written or oral, to any
holder of the Notes, including by way of public announcement or through any of
its agents, at any time, of its intention not to comply with a request for
conversion of any Notes into Common Shares that is tendered in accordance with
the provisions of the Notes;
                    (iv) at any time following the tenth (10th) consecutive
Trading Day that the number of Common Shares that are available for issuance to
the Holder is less than the number of Common Shares that the Holder would be
entitled to receive upon a conversion of the full Conversion Amount of this Note
(without regard to any limitations on conversion set forth in Section 3(d) or
otherwise);
                    (v) the Company’s failure to pay to the Holder any amount of
Principal (including, without limitation, the Company’s failure to pay any
redemption or make-whole payments), Interest or other amounts when and as due
under this Note or any other Transaction Document (as defined in the Securities
Purchase Agreement), except, in the case of a failure to pay Interest when and
as due, in which case only if such failure continues for a period of at least
three (3) Trading Days;
                    (vi) the occurrence of any default under, redemption of or
acceleration prior to maturity of Indebtedness of the Company or any of its
Subsidiaries (as defined in Section 3(a) of the Securities Purchase Agreement)
that, individually or in the aggregate, has a principal amount equal to or
exceeding $100,000, other than with respect to any Other Notes;
                    (vii) the Company or any of its Subsidiaries, pursuant to or
within the meaning of Title 11, U.S. Code, or any similar U.S. or Canadian
Federal, foreign, state or provincial law for the relief of debtors
(collectively, “Bankruptcy Law”), (A) commences a voluntary case, (B) consents
to the entry of an order for relief against it in an involuntary case,
(C) consents to the appointment of a receiver, trustee, assignee, liquidator or
similar official (a “Custodian”), (D) makes a general assignment for the benefit
of its creditors or (E) admits in writing that it is generally unable to pay its
debts as they become due;
                    (viii) a court of competent jurisdiction enters an order or
decree under any Bankruptcy Law that (A) is for relief against the Company or
any of its Subsidiaries in an involuntary case, (B) appoints a Custodian of the
Company or any of its Subsidiaries or (C) orders the liquidation of the Company
or any of its Subsidiaries;

6



--------------------------------------------------------------------------------



 



                    (ix) a final judgment or judgments for the payment of money
aggregating in excess of $100,000 are rendered against the Company or any of its
Subsidiaries and which judgments are not, within sixty (60) days after the entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within sixty (60) days after the expiration of such stay; provided, however,
that any judgment which is covered by insurance or an indemnity from a credit
worthy party shall not be included in calculating the $100,000 amount set forth
above so long as the Company provides the Holder a written statement from such
insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is clearly covered
by insurance or an indemnity and the Company will receive the proceeds of such
insurance or indemnity within thirty (30) days of the issuance of such judgment;
                    (x) the Company breaches any representation, warranty,
covenant or other term or condition of any Transaction Document, except, in the
case of a breach of a covenant which is curable, only if such breach continues
for a period of at least fifteen (15) consecutive Trading Days; or
                    (xi) any Event of Default (as defined in the Other Notes)
occurs with respect to any Other Notes.
               (b) Redemption Right. Promptly after the occurrence of an Event
of Default with respect to this Note or any Other Note, the Company shall
deliver written notice thereof via facsimile and overnight courier (an “Event of
Default Notice”) to the Holder. At any time after the earlier of the Holder’s
receipt of an Event of Default Notice and the Holder becoming aware of an Event
of Default, the Holder may require the Company to redeem all or any portion of
this Note by delivering written notice thereof (the “Event of Default Redemption
Notice”) to the Company, which Event of Default Redemption Notice shall indicate
the portion of this Note the Holder is electing to redeem. Each portion of this
Note subject to redemption by the Company pursuant to this Section 4(b) shall be
redeemed by the Company at a price equal to the greater of (i) the product of
(x) the Conversion Amount to be redeemed and (y) the Redemption Premium and
(ii) the product of (A) the Conversion Rate with respect to such Conversion
Amount in effect at such time as the Holder delivers an Event of Default
Redemption Notice and (B) the Closing Sale Price of the Common Shares on the
date immediately preceding such Event of Default (the “Event of Default
Redemption Price”). Redemptions required by this Section 4(b) shall be made in
accordance with the provisions of Section 12. To the extent redemptions required
by this Section 4(b) are deemed or determined by a court of competent
jurisdiction to be prepayments of the Note by the Company, such redemptions
shall be deemed to be voluntary prepayments. The parties hereto agree that in
the event of the Company’s redemption of any portion of the Note under this
Section 4(b), the Holder’s damages would be uncertain and difficult to estimate
because of the parties’ inability to predict future interest rates and the
uncertainty of the availability of a suitable substitute investment opportunity
for the Holder. Accordingly, any Redemption Premium due under this Section 4(b)
is intended by the parties to be, and shall be deemed, a reasonable estimate of
the Holder’s actual loss of its investment opportunity and not as a penalty.
          5. RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.
               (a) Assumption. The Company shall not enter into or be party to a
Fundamental Transaction unless (i) the Successor Entity assumes in writing all
of the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 5(a) pursuant to
written agreements in form and substance satisfactory to the Required Holders
and approved by the Required Holders prior to such Fundamental Transaction,
including agreements to deliver to each holder of Notes in exchange for such
Notes a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to the Notes, including, without
limitation, having a principal amount and interest rate equal to the Principal
amounts and the Interest Rates of the Notes held by such holder, having similar
conversion rights as the Notes, having similar ranking to the Notes, and
satisfactory to the Required Holders and (ii) the Successor Entity is a publicly
traded corporation whose common shares are quoted on or listed for trading on an
Eligible Market. Upon the occurrence of any Fundamental Transaction, the
Successor Entity shall succeed to, and be substituted for (so that from and
after the date of such Fundamental Transaction, the provisions of this Note
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Note with the same effect as if such
Successor Entity had been named as the Company herein. Upon consummation of the
Fundamental Transaction, the Successor Entity (if other than the Company) shall
deliver to the Holder confirmation that there shall be issued upon conversion or

7



--------------------------------------------------------------------------------



 



redemption of this Note at any time after the consummation of the Fundamental
Transaction, in lieu of the Company’s Common Shares (or other securities, cash,
assets or other property) purchasable upon the conversion or redemption of the
Notes prior to such Fundamental Transaction, such publicly traded common shares
(or their equivalent) of the Successor Entity, as adjusted in accordance with
the provisions of this Note. The provisions of this Section shall apply
similarly and equally to successive Fundamental Transactions and shall be
applied without regard to any limitations on the conversion or redemption of
this Note.
               (b) Redemption Right. No sooner than fifteen (15) days nor later
than ten (10) days prior to the consummation of a Change of Control, but not
prior to the public announcement of such Change of Control, the Company shall
deliver written notice thereof via facsimile and overnight courier to the Holder
(a “Change of Control Notice”). At any time during the period (the “Change of
Control Period”) beginning after the Holder’s receipt of a Change of Control
Notice and ending on the date that is twenty (20) Trading Days after the
consummation of such Change of Control, the Holder may require the Company to
redeem all or any portion of this Note by delivering written notice thereof
(“Change of Control Redemption Notice”) to the Company, which Change of Control
Redemption Notice shall indicate the Conversion Amount the Holder is electing to
redeem. The portion of this Note subject to redemption pursuant to this
Section 5 shall be redeemed by the Company in cash at a price equal to the
greater of (x) 110% of the sum of (1) the Conversion Amount being redeemed and
(2) the amount of any accrued but unpaid Interest thereon through the date of
such redemption payment and (y) 110% of the sum of (1) the product of (A) the
Conversion Amount being redeemed multiplied by (B) the quotient determined by
dividing (I) the aggregate cash consideration and the aggregate cash value of
any non-cash consideration per Common Share to be paid to the holders of the
Common Shares upon consummation of the Change of Control (any such non-cash
consideration consisting of marketable securities to be valued at the higher of
the Closing Sale Price of such securities as of the Trading Day immediately
prior to or the Trading Day following the public announcement of such proposed
Change of Control) by (II) the Conversion Price plus (2) the amount of any
accrued but unpaid Interest on such Conversion Amount being redeemed through the
date of such redemption payment (the “Change of Control Redemption Price”).
Redemptions required by this Section 5 shall be made in accordance with the
provisions of Section 12 and shall have priority to payments to shareholders in
connection with a Change of Control. To the extent redemptions required by this
Section 5(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of the Note by the Company, such redemptions shall be deemed to be
voluntary prepayments. Notwithstanding anything to the contrary in this
Section 5, until the Change of Control Redemption Price (together with any
interest thereon) is paid in full, the Conversion Amount submitted for
redemption under this Section 5(c) may be converted, in whole or in part, by the
Holder into Common Shares, or in the event the Conversion Date is after the
consummation of the Change of Control, shares or equity interests of the
Successor Entity substantially equivalent to the Company’s Common Shares
pursuant to Section 3. The parties hereto agree that in the event of the
Company’s redemption of any portion of the Note under this Section 5(b), the
Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 5(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty.
          6. RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.
               (a) Purchase Rights. If at any time the Company grants, issues or
sells any Options, Convertible Securities or rights to purchase shares,
warrants, securities or other property pro rata to all record holders of any
class of Common Shares (the “Purchase Rights”), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of Common Shares acquirable upon complete conversion of this Note
(without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Shares are to
be determined for the grant, issue or sale of such Purchase Rights.
               (b) Other Corporate Events. In addition to and not in
substitution for any other rights hereunder, prior to the consummation of any
Fundamental Transaction pursuant to which holders of Common Shares are entitled
to receive securities or other assets with respect to or in exchange for Common
Shares (a

8



--------------------------------------------------------------------------------



 



“Corporate Event”), the Company shall make appropriate provision to insure that
the Holder will thereafter have the right to receive upon a conversion of this
Note, at the Holder’s option, (i) in addition to the Common Shares receivable
upon such conversion, such securities or other assets to which the Holder would
have been entitled with respect to such Common Shares had such Common Shares
been held by the Holder upon the consummation of such Corporate Event (without
taking into account any limitations or restrictions on the convertibility of
this Note) or (ii) in lieu of the Common Shares otherwise receivable upon such
conversion, such securities or other assets received by the holders of Common
Shares in connection with the consummation of such Corporate Event in such
amounts as the Holder would have been entitled to receive had this Note
initially been issued with conversion rights for the form of such consideration
(as opposed to Common Shares) at a conversion rate for such consideration
commensurate with the Conversion Rate. Provision made pursuant to the preceding
sentence shall be in a form and substance satisfactory to the Required Holders.
The provisions of this Section shall apply similarly and equally to successive
Corporate Events and shall be applied without regard to any limitations on the
conversion or redemption of this Note.
          7. RIGHTS UPON ISSUANCE OF OTHER SECURITIES.
               (a) Adjustment of Conversion Price upon Issuance of Common
Shares. If and whenever on or after the Subscription Date, the Company issues or
sells, or in accordance with this Section 7(a) is deemed to have issued or sold,
any Common Shares (including the issuance or sale of Common Shares owned or held
by or for the account of the Company, but excluding Common Shares deemed to have
been issued or sold by the Company in connection with any Excluded Security) for
a consideration per share (the “New Issuance Price”) less than a price (the
“Applicable Price”) equal to the Conversion Price in effect immediately prior to
such issue or sale or deemed issuance or sale (the foregoing a “Dilutive
Issuance”), then immediately after such Dilutive Issuance, the Conversion Price
then in effect shall be reduced to an amount equal to the product of (A) the
Conversion Price in effect immediately prior to such Dilutive Issuance and
(B) the quotient determined by dividing (1) the sum of (I) the product derived
by multiplying the Conversion Price in effect immediately prior to such Dilutive
Issuance and the number of Common Shares Deemed Outstanding immediately prior to
such Dilutive Issuance plus (II) the consideration, if any, received by the
Company upon such Dilutive Issuance, by (2) the product derived by multiplying
(I) the Conversion Price in effect immediately prior to such Dilutive Issuance
by (II) the number of Common Shares Deemed Outstanding immediately after such
Dilutive Issuance. For purposes of determining the adjusted Conversion Price
under this Section 7(a), the following shall be applicable:
                    (i) Issuance of Options. If the Company in any manner grants
or sells any Options and the lowest price per share for which one Common Share
is issuable upon the exercise of any such Option or upon conversion or exchange
or exercise of any Convertible Securities issuable upon exercise of such Option
is less than the Applicable Price, then such Common Share shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share. For purposes of this
Section 7(a)(i), the “lowest price per share for which one Common Share is
issuable upon the exercise of any such Option or upon conversion or exchange or
exercise of any Convertible Securities issuable upon exercise of such Option”
shall be equal to the sum of the lowest amounts of consideration (if any)
received or receivable by the Company with respect to any one Common Share upon
granting or sale of the Option, upon exercise of the Option and upon conversion
or exchange or exercise of any Convertible Security issuable upon exercise of
such Option. No further adjustment of the Conversion Price shall be made upon
the actual issuance of such Common Shares or of such Convertible Securities upon
the exercise of such Options or upon the actual issuance of such Common Shares
upon conversion or exchange or exercise of such Convertible Securities.
                    (ii) Issuance of Convertible Securities. If the Company or
the Company in any manner issues or sells any Convertible Securities and the
lowest price per share for which one Common Share is issuable upon such
conversion or exchange or exercise thereof is less than the Applicable Price,
then such Common Share shall be deemed to be outstanding and to have been issued
and sold by the Company at the time of the issuance or sale of such Convertible
Securities for such price per share. For the purposes of this Section 7(a)(ii),
the “lowest price per share for which one Common Share is issuable upon such
conversion or exchange or exercise” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one Common Share upon the issuance or sale of the Convertible
Security and upon the conversion or exchange or exercise of such Convertible
Security. No further adjustment of the Conversion Price shall be made upon the
actual issuance of such Common Shares upon conversion or exchange or exercise of
such

9



--------------------------------------------------------------------------------



 



Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustment of the
Conversion Price had been or are to be made pursuant to other provisions of this
Section 7(a), no further adjustment of the Conversion Price shall be made by
reason of such issue or sale.
                    (iii) Change in Option Price or Rate of Conversion. If the
purchase price provided for in any Options, the additional consideration, if
any, payable upon the issue, conversion, exchange or exercise of any Convertible
Securities, or the rate at which any Convertible Securities are convertible into
or exchangeable or exercisable for Common Shares changes at any time, the
Conversion Price in effect at the time of such change shall be adjusted to the
Conversion Price which would have been in effect at such time had such Options
or Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold. For purposes of this Section 7(a)(iii), if
the terms of any Option or Convertible Security that was outstanding as of the
Subscription Date are changed in the manner described in the immediately
preceding sentence, then such Option or Convertible Security and the Common
Shares deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such change. No adjustment shall be
made if such adjustment would result in an increase of the Conversion Price then
in effect.
                    (iv) Calculation of Consideration Received. In case any
Option is issued in connection with the issue or sale of other securities of the
Company, together comprising one integrated transaction in which no specific
consideration is allocated to such Options by the parties thereto, the Options
will be deemed to have been issued for a consideration of $.01. If any Common
Shares, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the net amount received by the Company therefor. If any Common Shares,
Options or Convertible Securities are issued or sold for a consideration other
than cash, the amount of the consideration other than cash received by the
Company will be the fair value of such consideration, except where such
consideration consists of securities, in which case the amount of consideration
received by the Company will be the closing sale price of such securities on the
date of receipt. If any Common Shares, Options or Convertible Securities are
issued to the owners of the non-surviving entity in connection with any merger
in which the Company is the surviving entity, the amount of consideration
therefor will be deemed to be the fair value of such portion of the net assets
and business of the non-surviving entity as is attributable to such Common
Shares, Options or Convertible Securities, as the case may be. The fair value of
any consideration other than cash or securities will be determined jointly by
the Company and the Required Holders. If such parties are unable to reach
agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Trading Days after the tenth (10th) day following the
Valuation Event by an independent, reputable appraiser jointly selected by the
Company and the Required Holders. The determination of such appraiser shall be
deemed binding upon all parties absent manifest error and the fees and expenses
of such appraiser shall be borne by the Company.
                    (v) Record Date. If the Company takes a record of the
holders of Common Shares for the purpose of entitling them (A) to receive a
dividend or other distribution payable in Common Shares, Options or in
Convertible Securities or (B) to subscribe for or purchase Common Shares,
Options or Convertible Securities, then such record date will be deemed to be
the date of the issue or sale of the Common Shares deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.
               (b) Adjustment of Conversion Price upon Subdivision or
Combination of Common Shares. If the Company at any time on or after the
Subscription Date subdivides (by any share split, share dividend,
recapitalization or otherwise) one or more classes of its outstanding Common
Shares into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. If the
Company at any time on or after the Subscription Date combines (by combination,
reverse share split or otherwise) one or more classes of its outstanding Common
Shares into a smaller number of shares, the Conversion Price in effect
immediately prior to such combination will be proportionately increased.
               (c) Other Events. If any event occurs of the type contemplated by
the provisions of this Section 7 but not expressly provided for by such
provisions (including, without limitation, the granting of share appreciation
rights, phantom share rights or other rights with equity features), then the
Company’s Board of Directors will make an appropriate adjustment in the
Conversion Price so as to protect the rights of the Holder under

10



--------------------------------------------------------------------------------



 



this Note; provided that no such adjustment will increase the Conversion Price
as otherwise determined pursuant to this Section 7.
          8. OPTIONAL REDEMPTION AT THE COMPANY’S ELECTION.
               (a) General. If at any time from and after the second (2nd)
anniversary of the Issuance Date (the “Optional Redemption Eligibility Date”),
(i) the Closing Sale Price of the Common Shares exceeds 160% of the Conversion
Price then in effect for each of twenty (20) Trading Days out of any thirty
(30) consecutive Trading Days following the Optional Redemption Eligibility Date
(the “Optional Redemption Condition”) and (ii) there has been no Equity
Conditions Failure, the Company shall have the right, provided the Optional
Redemption Condition is also met on and as of the Optional Redemption Date, to
redeem all or any portion of the Conversion Amount then remaining under this
Note (the “Optional Redemption Amount”) as designated in the Optional Redemption
Notice, as of the Optional Redemption Date (an “Optional Redemption”). The
portion of this Note subject to redemption pursuant to this Section 8 shall be
redeemed by the Company in cash at a price equal to the Conversion Amount being
redeemed plus any accrued and unpaid interest threreon through the Optional
Redemption Date (the “Optional Redemption Price”) on the Optional Redemption
Date. The Company may exercise its right to require redemption under this
Section 8 by delivering a written notice thereof by facsimile and overnight
courier to all, but not less than all, of the holders of Notes (the “Optional
Redemption Notice” and the date all of the holders received such notice is
referred to as the “Optional Redemption Notice Date”) and each Optional
Redemption Notice shall be irrevocable. The Optional Redemption Notice shall
state (A) the date on which the Optional Redemption shall occur (the “Optional
Redemption Date”) which date shall be not less than ten (10) Trading Days nor
more than thirty (30) Trading Days after the Optional Redemption Notice Date,
and (B) the aggregate Conversion Amount of the Notes which the Company has
elected to be subject to Optional Redemption from all of the holders of the
Notes pursuant to this Section 8 (and analogous provisions under the Other
Notes) on the Optional Redemption Date; provided, however, that the Company
shall not redeem a Conversion Amount under this Section in excess of the
Holder’s Pro Rata Amount of the aggregate dollar trading volume (as reported on
Bloomberg) of the Common Shares over the ten (10) consecutive Trading Day period
ending on the Trading Day immediately preceding the Optional Redemption Notice
Date. The Company may not effect more than one Optional Redemption during any
consecutive thirty (30) Trading Day period. Notwithstanding anything to the
contrary in this Section 8, until the Optional Redemption Price is paid, in
full, the Optional Redemption Amount may be converted, in whole or in part, by
the Holders into Common Shares pursuant to Section 3. All Conversion Amounts
converted by the Holder after the Optional Redemption Notice Date shall reduce
the Optional Redemption Amount of this Note required to be redeemed on the
Optional Redemption Date. Redemptions made pursuant to this Section 8 shall be
made in accordance with Section 12.
               (b) Pro Rata Redemption Requirement. If the Company elects to
cause an Optional Redemption pursuant to Section 8(a), then it must
simultaneously take the same action with respect to the Other Notes. If the
Company elects to cause an Optional Redemption pursuant to Section 8(a) (or
similar provisions under the Other Notes) with respect to less than all of the
Conversion Amounts of the Notes then outstanding, then the Company shall require
redemption of a Conversion Amount from each of the holders of the Notes equal to
the product of (i) the aggregate Conversion Amount of Notes which the Company
has elected to cause to be redeemed pursuant to Section 8(a), multiplied by
(ii) the fraction, the numerator of which is the sum of the aggregate initial
principal amount of the Notes purchased by such holder of outstanding Notes and
the denominator of which is the sum of the aggregate initial principal amount of
the Notes purchased by all holders holding outstanding Notes (such fraction with
respect to each holder is referred to as its “Redemption Allocation Percentage”,
and such amount with respect to each holder is referred to as its “Pro Rata
Redemption Amount”); provided, however that in the event that any holder’s Pro
Rata Redemption Amount exceeds the outstanding Principal amount of such holder’s
Note, then such excess Pro Rata Redemption Amount shall be allocated amongst the
remaining holders of Notes in accordance with the foregoing formula. In the
event that the initial holder of any Notes shall sell or otherwise transfer any
of such holder’s Notes, the transferee shall be allocated a pro rata portion of
such holder’s Redemption Allocation Percentage and Pro Rata Redemption Amount.
          9. TAXES.
               (a) Any and all payments made by the Company hereunder, including
any amounts received on a conversion or redemption of the Note and any amounts
on account of interest or deemed interest, must

11



--------------------------------------------------------------------------------



 



be made by it without any Tax Deduction, unless a Tax Deduction is required by
law. If the Company is aware that it must make a Tax Deduction (or that there is
a change in the rate or the basis of a Tax Deduction), it must notify the Holder
promptly.
               (b) If a Tax Deduction is required by law to be made by the
Company, subject to Section 9(a) above, the amount of the payment due from the
Company will be increased to an amount which (after making the Tax Deduction)
leaves an amount equal to the payment which would have been due if no Tax
Deduction had been required. If the Company is required to make a Tax Deduction,
it must make the minimum Tax Deduction allowed by law and must make any payment
required in connection with that Tax Deduction within the time allowed by law.
               (c) As soon as practicable after making a Tax Deduction or a
payment required in connection with a Tax Deduction, the Company must deliver to
the Holder any official receipt or form, if any, provided by or required by the
taxing authority to whom the Tax Deduction was paid.
               (d) In addition, the Company agrees to pay in accordance with
applicable law any present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies that arise from any payment
made hereunder or in connection with the execution, delivery, registration or
performance of, or otherwise with respect to, this Note (“Other Taxes”). As soon
as practicable after making a payment of Other Taxes, the Company must deliver
to the Holder any official receipt or form, if any, provided by or required by
the taxing authority to whom the Tax Deduction was paid.
               (e) The obligations of the Company under this Section 9 shall
survive the termination of this Note and the payment of the Note and all other
amounts payable hereunder.
          10. NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Notice of Articles, Articles or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.
          11. RESERVATION OF AUTHORIZED SHARES.
               (a) Reservation. The Company shall have sufficient authorized and
unissued Common Shares for each of the Notes equal to 150% of the number of
Common Shares necessary to effect the conversion at the Conversion Rate with
respect to the Conversion Amount of each such Note as of the Issuance Date. So
long as any of the Notes are outstanding, the Company shall take all action
necessary to reserve and keep available out of its authorized and unissued
Common Shares, solely for the purpose of effecting the conversion of the Notes,
150% of the number of Common Shares as shall from time to time be necessary to
effect the conversion of all of the Notes then outstanding; provided that at no
time shall the number of Common Shares so available be less than the number of
shares required to be reserved by the previous sentence (without regard to any
limitations on conversions) (the “Required Amount”).
               (b) Insufficient Authorized Shares. If at any time while any of
the Notes remain outstanding the Company does not have a sufficient number of
authorized and unissued Common Shares to satisfy its obligation to have
available for issuance upon conversion of the Notes at least a number of Common
Shares equal to the Required Amount (an “Authorized Share Failure”), then the
Company shall as promptly as practicable take all action necessary to increase
the Company’s authorized Common Shares to an amount sufficient to allow the
Company to have available the Required Amount for the Notes then outstanding.
          12. HOLDER’S REDEMPTIONS.
               (a) Mechanics. The Company shall deliver the applicable Event of
Default Redemption Price to the Holder within five (5) Trading Days after the
Company’s receipt of the Holder’s Event of Default

12



--------------------------------------------------------------------------------



 



Redemption Notice. If the Holder has submitted a Change of Control Redemption
Notice in accordance with Section 5(b), the Company shall deliver the applicable
Change of Control Redemption Price to the Holder concurrently with the
consummation of such Change of Control if such notice is received prior to the
consummation of such Change of Control and within five (5) Trading Days after
the Company’s receipt of such notice otherwise (the “Change of Control
Redemption Date”). The Company shall deliver the Optional Redemption Price to
the Holder on the Optional Redemption Date. In the event of a redemption of less
than all of the Conversion Amount of this Note, the Company shall promptly cause
to be issued and delivered to the Holder a new Note (in accordance with
Section 17(d)) representing the outstanding Principal which has not been
redeemed. In the event that the Company does not pay the applicable Redemption
Price to the Holder within the time period required, at any time thereafter and
until the Company pays such unpaid Redemption Price in full, the Holder shall
have the option, in lieu of redemption, to require the Company to promptly
return to the Holder all or any portion of this Note representing the Conversion
Amount that was submitted for redemption and for which the applicable Redemption
Price has not been paid. Upon the Company’s receipt of such notice, (x) the
Redemption Notice shall be null and void with respect to such Conversion Amount,
(y) the Company shall immediately return this Note, or issue a new Note (in
accordance with Section 17(d)) to the Holder representing such Conversion Amount
and (z) the Conversion Price of this Note or such new Notes shall be adjusted to
the lesser of (A) the Conversion Price as in effect on the date on which the
Redemption Notice is voided and (B) the lowest Closing Bid Price of the Common
Shares during the period beginning on and including the date on which the
Redemption Notice is delivered to the Company and ending on and including the
date on which the Redemption Notice is voided.
               (b) Redemption by Other Holders. Upon the Company’s receipt of
notice from any of the holders of the Other Notes for redemption or repayment as
a result of an event or occurrence substantially similar to the events or
occurrences described in Section 4(b) or Section 5(b) (each, an “Other
Redemption Notice”), the Company shall immediately, but no later than one
(1) Trading Day of its receipt thereof, forward to the Holder by facsimile a
copy of such notice. If the Company receives a Redemption Notice and one or more
Other Redemption Notices, during the seven (7) Trading Day period beginning on
and including the date which is three (3) Trading Days prior to the Company’s
receipt of the Holder’s Redemption Notice and ending on and including the date
which is three (3) Trading Days after the Company’s receipt of the Holder’s
Redemption Notice and the Company is unable to redeem all principal, interest
and other amounts designated in such Redemption Notice and such Other Redemption
Notices received during such seven (7) Trading Day period, then the Company
shall redeem a pro rata amount from each holder of the Notes (including the
Holder) based on the principal amount of the Notes submitted for redemption
pursuant to such Redemption Notice and such Other Redemption Notices received by
the Company during such seven (7) Trading Day period.
          13. VOTING RIGHTS. The Holder shall have no voting rights as the
holder of this Note, except as provided by law, the Business Corporations Act
(British Columbia) and as expressly provided in this Note.
          14. RIGHTS UPON DISTRIBUTION OF ASSETS. Subject to the provisions of
Section 4(j) of the Securities Purchase Agreement, if the Company shall declare
or make any dividend or other distribution of its assets (or rights to acquire
its assets) to holders of Common Shares, by way of return of capital or
otherwise (including, without limitation, any distribution of cash, shares or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the issuance of this
Note, then, in each such case any Conversion Price in effect immediately prior
to the close of business on the record date fixed for the determination of
holders of Common Shares entitled to receive the Distribution shall be reduced,
effective as of the close of business on such record date, to a price determined
by multiplying such Conversion Price by a fraction of which (i) the numerator
shall be the Closing Bid Price of the Common Shares on the trading day
immediately preceding such record date minus the value of the Distribution (as
determined in good faith by the Company’s Board of Directors) applicable to one
Common Share, and (ii) the denominator shall be the Closing Bid Price of the
Common Shares on the trading day immediately preceding such record date.
          15. VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative
vote, at a meeting duly called for such purpose or the written consent without a
meeting, of the Required Holders shall be required for any change or amendment
to this Note or the Other Notes. Any change or amendment so approved shall be
binding upon all existing and future holders of this Note and any Other Notes.

13



--------------------------------------------------------------------------------



 



          16. TRANSFER. This Note and any Common Shares issued upon conversion
of this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to the provisions of Section 2(f) of
the Securities Purchase Agreement.
          17. REISSUANCE OF THIS NOTE.
               (a) Transfer. If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with
Section 17(d)), registered as the Holder may request, representing the
outstanding Principal being transferred by the Holder and, if less then the
entire outstanding Principal is being transferred, a new Note (in accordance
with Section 17(d)) to the Holder representing the outstanding Principal not
being transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iv)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.
               (b) Lost, Stolen or Mutilated Note. Upon receipt by the Company
of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Note, and, in the case of loss, theft or
destruction, of any indemnification undertaking by the Holder to the Company in
customary form and, in the case of mutilation, upon surrender and cancellation
of this Note, the Company shall execute and deliver to the Holder a new Note (in
accordance with Section 17(d)) representing the outstanding Principal.
               (c) Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 17(d) and in
principal amounts of at least $100,000) representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.
               (d) Issuance of New Notes. Whenever the Company is required to
issue a new Note pursuant to the terms of this Note, such new Note (i) shall be
of like tenor with this Note, (ii) shall represent, as indicated on the face of
such new Note, the Principal remaining outstanding (or in the case of a new Note
being issued pursuant to Section 17(a) or Section 17(c), the Principal
designated by the Holder which, when added to the principal represented by the
other new Notes issued in connection with such issuance, does not exceed the
Principal remaining outstanding under this Note immediately prior to such
issuance of new Notes), (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note, (iv)
shall have the same rights and conditions as this Note, and (v) shall represent
accrued and unpaid Interest on the Principal of this Note, from the Issuance
Date.
          18. REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the Holder and shall not, except
as expressly provided herein, be subject to any other obligation of the Company
(or the performance thereof). The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.
          19. PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy,

14



--------------------------------------------------------------------------------



 



reorganization, receivership or other proceeding, including, but not limited to,
attorneys’ fees and disbursements.
          20. CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly
drafted by the Company and all the Purchasers and shall not be construed against
any person as the drafter hereof. The headings of this Note are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Note.
          21. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.
          22. DISPUTE RESOLUTION. In the case of a dispute as to the
determination of the Closing Bid Price, the Closing Sale Price or the Weighted
Average Price or the arithmetic calculation of the Conversion Rate or any
Redemption Price, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile within one (1) Trading Day of receipt, or
deemed receipt, of the Conversion Notice or Redemption Notice or other event
giving rise to such dispute, as the case may be, to the Holder. If the Holder
and the Company are unable to agree upon such determination or calculation
within one (1) Trading Day of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within one
(1) Trading Day submit via facsimile (a) the disputed determination of the
Closing Bid Price, the Closing Sale Price or the Weighted Average Price to an
independent, reputable investment bank selected by the Company and approved by
the Holder or (b) the disputed arithmetic calculation of the Conversion Rate or
any Redemption Price to the Company’s independent, outside accountant. The
Company, at the Company’s expense, shall cause the investment bank or the
accountant, as the case may be, to perform the determinations or calculations
and notify the Company and the Holder of the results no later than five
(5) Trading Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.
          23. NOTICES; CURRENCY; PAYMENTS.
               (a) Notices. Whenever notice is required to be given under this
Note, unless otherwise provided herein, such notice shall be given in accordance
with Section 9(f) of the Securities Purchase Agreement. The Company shall
provide the Holder with prompt written notice of all actions taken pursuant to
this Note, including in reasonable detail a description of such action and the
reason therefore. Without limiting the generality of the foregoing, the Company
will give written notice to the Holder (i) immediately upon any adjustment of
the Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least twenty (20) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Shares, (B) with respect to any pro
rata subscription offer to holders of Common Shares or (C) for determining
rights to vote with respect to any Fundamental Transaction, dissolution or
liquidation, provided in each case that such information shall be made known to
the public prior to or in conjunction with such notice being provided to the
Holder.
               (b) Currency. All principal, interest and other amounts owing
under this Note or any Transaction Document that, in accordance with their
terms, are paid in cash shall be paid in US dollars. All amounts denominated in
other currencies shall be converted in the US dollar equivalent amount in
accordance with the Exchange Rate on the date of calculation. “Exchange Rate”
means, in relation to any amount of currency to be converted into US dollars
pursuant to this Note, the US dollar exchange rate as published in the Wall
Street Journal on the relevant date of calculation (it being understood and
agreed that where an amount is calculated with reference to, or over, a period
of time, the date of calculation shall be the final date of such period of
time).
               (c) Payments. Whenever any payment of cash is to be made by the
Company to any Person pursuant to this Note, such payment shall be made in
lawful money of the United States of America by a check drawn on the account of
the Company and sent via overnight courier service to such Person at such
address as previously provided to the Company in writing (which address, in the
case of each of the Purchasers, shall initially be as set forth on the Schedule
of Buyers attached to the Securities Purchase Agreement); provided that the
Holder may elect to receive a payment of cash via wire transfer of immediately
available funds by providing the Company with prior written notice setting out
such request and the Holder’s wire transfer instructions. Whenever any amount

15



--------------------------------------------------------------------------------



 



expressed to be due by the terms of this Note is due on any day which is not a
Trading Day, the same shall instead be due on the next succeeding day which is a
Trading Day and, in the case of any Interest Date which is not the date on which
this Note is paid in full, the extension of the due date thereof shall not be
taken into account for purposes of determining the amount of Interest due on
such date.
          24. CANCELLATION. After all Principal, accrued Interest and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.
          25. WAIVER OF NOTICE. To the extent permitted by law, the Company
hereby waives demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Securities Purchase Agreement.
          26. GOVERNING LAW. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of New York or in the federal courts located in
the State of New York and waive trial by jury. Both parties agree to submit to
the jurisdiction of such courts. The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs. In the
event that any provision of this Note is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of this Note. Nothing contained herein
shall be deemed or operate to preclude the Holder from bringing suit or taking
other legal action against the Company in any other jurisdiction to collect on
the Company’s obligations to the Holder, to realize on any collateral or any
other security for such obligations, or to enforce a judgment or other court
ruling in favor of the Holder.
          27. JUDGMENT CURRENCY.
               (a) If for the purpose of obtaining or enforcing judgment against
the Company in any court in any jurisdiction it becomes necessary to convert
into any other currency (such other currency being hereinafter in this
Section 27 referred to as the “Judgment Currency”) an amount due in US dollars
under this Note, the conversion shall be made at the Exchange Rate prevailing on
the business day immediately preceding:
                    (i) the date actual payment of the amount due, in the case
of any proceeding in the courts of New York or in the courts of any other
jurisdiction that will give effect to such conversion being made on such date:
or
                    (ii) the date on which the foreign court determines, in the
case of any proceeding in the courts of any other jurisdiction (the date as of
which such conversion is made pursuant to this Section 27(a)(ii) being
hereinafter referred to as the “Judgment Conversion Date”).
               (b) If in the case of any proceeding in the court of any
jurisdiction referred to in Section 27(a)(ii) above, there is a change in the
Exchange Rate prevailing between the Judgment Conversion Date and the date of
actual payment of the amount due, the applicable party shall pay such adjusted
amount as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the Exchange Rate prevailing on the date of payment,
will produce the amount of US dollars which could have been purchased with the
amount of Judgment Currency stipulated in the judgment or judicial order at the
Exchange Rate prevailing on the Judgment Conversion Date.

16



--------------------------------------------------------------------------------



 



               (c) Any amount due from the Company under this provision shall be
due as a separate debt and shall not be affected by judgment being obtained for
any other amounts due under or in respect of this Note.
          28. MAXIMUM PAYMENTS. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.
          29. CERTAIN DEFINITIONS. For purposes of this Note, the following
terms shall have the following meanings:
               (a) “Approved Share Plan” means any employee benefit plan which
has been approved by the Board of Directors of the Company, pursuant to which
the Company’s securities may be issued to any employee, officer or director for
services provided to the Company.
               (b) “Bloomberg” means Bloomberg Financial Markets.
               (c) “Calendar Quarter” means each of: the period beginning on and
including January 1 and ending on and including March 31; the period beginning
on and including April 1 and ending on and including June 30; the period
beginning on and including July 1 and ending on and including September 30; and
the period beginning on and including October 1 and ending on and including
December 31.
               (d) “Change of Control” means any Fundamental Transaction other
than (i) any reorganization, recapitalization or reclassification of the Common
Shares in which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.
               (e) “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.). If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder. If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 22. All
such determinations to be appropriately adjusted for any share dividend, share
split, share combination or other similar transaction during the applicable
calculation period.
               (f) “Closing Date” shall have the meaning set forth in the
Securities Purchase Agreement, which date is the date the Company initially
issued Notes pursuant to the terms of the Securities Purchase Agreement.

17



--------------------------------------------------------------------------------



 



               (g) “Common Shares Deemed Outstanding” means, at any given time,
the number of Common Shares actually outstanding at such time, plus the number
of Common Shares deemed to be outstanding pursuant to Sections 7(a)(i) and
7(a)(ii) hereof regardless of whether the Options or Convertible Securities are
actually exercisable at such time, but excluding any Common Shares owned or held
by or for the account of the Company or issuable upon conversion or exercise, as
applicable, of the Notes and the Warrants.
               (h) “Contingent Obligation” means, as to any Person, any direct
or indirect liability, contingent or otherwise, of that Person with respect to
any indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
               (i) “Convertible Securities” means any shares or securities
(other than Options) directly or indirectly convertible into or exercisable or
exchangeable for Common Shares.
               (j) “Eligible Market” means the Principal Market, The New York
Stock Exchange, Inc or the Nasdaq National Market.
               (k) “Equity Conditions” means that each of the following
conditions is satisfied: (i) on each day during the period beginning three
(3) months prior to the applicable date of determination and ending on and
including the applicable date of determination (the “Equity Conditions Measuring
Period”), either (x) the Registration Statement filed pursuant to the
Registration Rights Agreement shall be effective and available for the resale of
all remaining Registrable Securities in accordance with the terms of the
Registration Rights Agreement and there shall not have been any Grace Periods
(as defined in the Registration Rights Agreement) or (y) all Common Shares
issuable upon conversion or redemption of the Notes and exercise of the Warrants
shall be eligible for sale without restriction and without the need for
registration under any applicable federal or state securities laws and such
shares shall be freely tradable on AMEX or NASDAQ; (ii) on each day during the
Equity Conditions Measuring Period, the Common Shares are designated for
quotation on the Principal Market or NASDAQ and shall not have been suspended
from trading on such exchange or market (other than suspensions of not more than
two (2) days and occurring prior to the applicable date of determination due to
business announcements by the Company) nor shall delisting or suspension by such
exchange or market been threatened or pending either (A) in writing by such
exchange or market or (B) by falling below the minimum listing maintenance
requirements of such exchange or market; (iii) during the one (1) year period
ending on and including the date immediately preceding the applicable date of
determination, the Company shall have delivered Conversion Shares upon
conversion of the Notes and Common Shares upon exercise of the Warrants to the
holders on a timely basis as set forth in Section 3(c)(i) hereof (and analogous
provisions under the Other Notes) and Section 2(a) of the Warrants; (iv) any
applicable Common Shares to be issued in connection with the event requiring
determination may be issued in full without violating Section 3(d) hereof and
the rules and regulations of the Principal Market and from and after the
Shareholder Meeting Deadline (as defined in the Securities Purchase Agreement),
the Company shall have obtained the Shareholder Approval (as defined in the
Securities Purchase Agreement) if required pursuant to the terms of the
Securities Purchase Agreement; (v) during the Equity Conditions Measuring
Period, the Company shall not have failed to timely make any payments within
five (5) Trading Days of when such payment is due pursuant to any Transaction
Document; (vi) during the Equity Conditions Measuring Period, there shall not
have occurred either (A) the public announcement of a pending, proposed or
intended Fundamental Transaction which has not been abandoned, terminated or
consummated or (B) an Event of Default or an event that with the passage of time
or giving of notice would constitute an Event of Default; (vii) the Company
shall have no knowledge of any fact that would cause (x) the Registration
Statements required pursuant to the Registration Rights Agreement not to be
effective and available for the resale of all remaining Registrable Securities
in accordance with the terms of the Registration Rights Agreement or (y) any
Common Shares issuable upon conversion or redemption of the Notes and Common
Shares issuable upon exercise of the Warrants not to be eligible for sale
without restriction pursuant to Rule 144(k) and any applicable state securities
laws; (viii) the Company otherwise shall have been in material compliance with
and shall not have materially breached any provision, covenant, representation
or warranty of any Transaction Document; and (ix) the Common Shares have not
traded below $0.50 per share in the immediately preceding twenty
(20) consecutive Trading Days.

18



--------------------------------------------------------------------------------



 



               (l) “Equity Conditions Failure” means that during any period
commencing with (i) the delivery of the Maturity Election Notice through the
Maturity Date, (ii) the delivery of the Conversion Notice Confirmation through
the Share Delivery Date and (iii) the Optional Redemption Notice Date through
the Optional Redemption Date, the Equity Conditions have not been satisfied (or
waived in writing by the Holder).
               (m) “Excluded Securities” means any Common Shares issued or
issuable: (i) in connection with any Approved Share Plan; (ii) upon conversion
of the Notes or the exercise of the Warrants; (iii) pursuant to a bona fide firm
commitment underwritten public offering with a nationally recognized underwriter
which generates gross proceeds to the Company of at least $30,000,000 (other
than an “at-the-market offering” as defined in Rule 415(a)(4) under the 1933 Act
and “equity lines”); (iv) in connection with any strategic acquisition or
strategic transaction, whether through an acquisition of shares or a merger of
any business, assets or technologies, the primary purpose of which is not to
raise equity capital in an amount not to exceed, in the aggregate twenty percent
(20%) of the outstanding Common Shares in any twelve (12) month period; (v) upon
conversion of any Options or Convertible Securities which are outstanding on the
day immediately preceding the Subscription Date, provided that the terms of such
Options or Convertible Securities are not amended, modified or changed on or
after the Subscription Date and (vi) issued in connection with any share split,
share dividend, recapitalization or similar transaction by the Company for which
adjustment is made pursuant to Section 7(b).
               (n) “Fundamental Transaction” means that the Company shall,
directly or indirectly, in one or more related transactions, (i) consolidate or
merge with or into (whether or not the Company, is the surviving corporation)
another Person, or (ii) sell, assign, transfer, convey or otherwise dispose of
all or substantially all of the properties or assets of the Company to another
Person, or (iii) be subject to an offer from another Person or group of related
Persons (as defined in Sections 13(d) and 14(d) of the Exchange Act) other than
the Holder to make a purchase, tender or exchange offer that is accepted by the
holders of more than the 50% of the outstanding Voting Shares (not including any
Voting Shares held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such purchase, tender or
exchange offer), or (iv) consummate a share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person or group of related
Persons (as defined in Sections 13(d) and 14(d) of the Exchange Act) whereby
such other Person or group acquires more than the 50% of the outstanding Voting
Shares (not including any Voting Shares held by the other Person or other
Persons making or party to, or associated or affiliated with the other Persons
making or party to, such share purchase agreement or other business
combination), or (v) reorganize, recapitalize or reclassify the Common Shares.
               (o) “GAAP” means United States generally accepted accounting
principles, consistently applied.
               (p) “Holder Pro Rata Amount” means a fraction (i) the numerator
of which is the Principal amount of this Note on the Closing Date and (ii) the
denominator of which is the aggregate principal amount of all Notes issued to
the initial purchasers pursuant to the Securities Purchase Agreement on the
Closing Date.
               (q) “Indebtedness” of any Person means, without duplication
(i) all indebtedness for borrowed money, (ii) all obligations issued, undertaken
or assumed as the deferred purchase price of property or services, including
(without limitation) “capital leases” in accordance with generally accepted
accounting principles (other than trade payables entered into in the ordinary
course of business), (iii) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (iv) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses
(i) through (vi) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the

19



--------------------------------------------------------------------------------



 



Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (viii) all Contingent Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (i) through (vii) above.
               (r) “Make-Whole Amount” means the Interest to be paid or provided
for by the Company upon any conversion of this Notes prior to December 14, 2007
in an amount equal to two (2) full years of Interest on this Note so converted
less any Interest paid or provided for on the Principal amount of this Note so
converted prior to the Conversion Date. For purposes of this definition,
Interest shall be computed on the basis of 365 days elapsed over a 360-day year.
By way of illustration, “two (2) full years of Interest” on a Principal amount
equal to $1,000 is $121.67 ($1,000 x (730/360 x 6%)).
               (s) “Make-Whole Conversion Price” means that price which shall be
the lower of (i) the applicable Conversion Price and (ii) the price computed as
92.5% of the arithmetic average of the Weighted Average Price of the Common
Shares during the five (5) consecutive Trading Day period ending on the Trading
Day immediately preceding the Share Delivery Date (such period, the “Make-Whole
Conversion Measuring Period”); provided, however, that if such arithmetic
average of the Weighted Average Price during the Make-Whole Conversion Measuring
Period shall yield a price that is less than $1.00, then the Make-Whole
Conversion Price shall be the lower of (1) the applicable Conversion Price and
(2) the price computed as 90% of the arithmetic average of the Weighted Average
Price of the Common Shares during the Make-Whole Conversion Measuring Period.
               (t) “Maturity Conversion Price” means that price which shall be
the lower of (i) the applicable Conversion Price and (ii) the price computed as
92.5% of the arithmetic average of the Weighted Average Price of the Common
Shares during the five (5) consecutive Trading Day period ending on the Trading
Day immediately preceding the Maturity Date (such period, the “Maturity
Conversion Measuring Period”); provided, however, that if such arithmetic
average of the Weighted Average Price during the Maturity Conversion Measuring
Period shall yield a price that is less than $1.00, then the Maturity Conversion
Price shall be the lower of (1) the applicable Conversion Price and (2) the
price computed as 90% of the arithmetic average of the Weighted Average Price of
the Common Shares during the Maturity Conversion Measuring Period.
               (u) “Maturity Date” means December 15, 2010; provided further,
however, that the Maturity Date may be extended at the option of the Holder
(i) in the event that, and for so long as, an Event of Default shall have
occurred and be continuing or any event shall have occurred and be continuing
which with the passage of time and the failure to cure would result in an Event
of Default and (ii) through the date that is ten (10) Business Days after the
consummation of a Change of Control in the event that a Change of Control is
publicly announced or a Change of Control Notice (is delivered prior to the
Maturity Date.
               (v) “Options” means any rights, warrants or options to subscribe
for or purchase Common Shares or Convertible Securities.
               (w) “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common shares or equivalent
equity security are quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.
               (x) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
               (y) “Principal Market” means The Nasdaq Capital Market.
               (z) “Redemption Notices” means, collectively, the Event of
Default Redemption Notices, Change of Control Redemption Notices and the
Optional Redemption Notices and, each of the foregoing, individually, a
Redemption Notice.

20



--------------------------------------------------------------------------------



 



               (aa) “Redemption Premium” means (i) in the case of the Events of
Default described in Section 4(a)(i) — (vi) and (ix) — (xi), 125% or (ii) in the
case of the Events of Default described in Section 4(a)(vii) — (viii), 100%.
               (bb) “Redemption Prices” means, collectively, the Event of
Default Redemption Price, Change of Control Redemption Price and the Optional
Redemption Price and, each of the foregoing, individually, a Redemption Price.
               (cc) “Registration Rights Agreement” means that certain
registration rights agreement dated as of the Subscription Date by and among the
Company and the initial holders of the Notes relating to, among other things,
the registration of the resale of the Common Shares issuable upon conversion of
the Notes and exercise of the Warrants.
               (dd) “Required Holders” means the holders of Notes representing
at least a majority of the aggregate principal amount of the Notes then
outstanding.
               (ee) “SEC” means the United States Securities and Exchange
Commission.
               (ff) “Securities Purchase Agreement” means that certain
securities purchase agreement dated as of the Subscription Date by and among the
Company and the initial holders of the Notes pursuant to which the Company
issued the Notes.
               (gg) “Subscription Date” means December 13, 2005.
               (hh) “Successor Entity” means the Person, which may be the
Company, formed by, resulting from or surviving any Fundamental Transaction or
the Person with which such Fundamental Transaction shall have been made,
provided that if such Person is not a publicly traded entity whose common shares
or equivalent equity security are quoted or listed for trading on an Eligible
Market, Successor Entity shall mean such Person’s Parent Entity.
               (ii) “Tax” means any tax, levy, impost, duty or other charge or
withholding of a similar nature (including any related penalty or interest).
               (jj) “Tax Deduction” means a deduction or withholding for or on
account of Tax from a payment under the Notes.
               (kk) “Trading Day” means any day on which the Common Shares are
traded on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Shares, then on the principal securities exchange
or securities market on which the Common Shares are then traded; provided that
“Trading Day” shall not include any day on which the Common Shares is scheduled
to trade on any such exchange or market for less than 4.5 hours or any day that
the Common Shares are suspended from trading during the final hour of trading on
any such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York Time).
               (ll) “Volume Limitation” means, for any date of determination,
twenty percent (20.0%) of the aggregate dollar trading volume (as reported on
Bloomberg) of the Common Shares over the ten (10) consecutive Trading Day period
ending on the Trading Day immediately preceding Maturity Date or the Share
Delivery Date, as applicable.
               (mm) “Voting Shares” of a Person means capital shares of such
Person of the class or classes pursuant to which the holders thereof have the
general voting power to elect, or the general power to appoint, at least a
majority of the board of directors, managers or trustees of such Person
(irrespective of whether or not at the time capital shares of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).

21



--------------------------------------------------------------------------------



 



               (nn) “Warrants” has the meaning ascribed to such term in the
Securities Purchase Agreement, and shall include all warrants issued in exchange
therefor or replacement thereof.
               (oo) “Weighted Average Price” means, for any security as of any
date, the dollar volume-weighted average price for such security on the
Principal Market during the period beginning at 9:30:01 a.m., New York Time (or
such other time as the Principal Market publicly announces is the official open
of trading), and ending at 4:00:00 p.m., New York Time (or such other time as
the Principal Market publicly announces is the official close of trading) as
reported by Bloomberg through its “Volume at Price” functions, or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York Time (or
such other time as such market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York Time (or such other time as such
market publicly announces is the official close of trading) as reported by
Bloomberg, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported in the “pink sheets” by Pink Sheets LLC (formerly the
National Quotation Bureau, Inc.). If the Weighted Average Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Weighted Average Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Holder. If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 22. All such
determinations to be appropriately adjusted for any share dividend, share split,
share combination or other similar transaction during the applicable calculation
period.
          30. DISCLOSURE. Upon receipt or delivery by the Company of any notice
in accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information, relating to the Company or its Subsidiaries,
the Company shall indicate to the Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.
[Signature Page Follows]

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as
of the Issuance Date set out above.

                  NGAS Resources, Inc.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

23